Citation Nr: 0335154	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  99-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to December 12, 2001.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
from December 12, 2001.

3.  Entitlement to an increased rating for residuals of 
injury to the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of injury to the index and middle fingers of the 
right hand.

5.  Entitlement to an increased (compensable) rating for 
corns and calluses of the feet.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

By a decision entered in March 1999, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
PTSD.  He perfected an appeal of that decision, and in June 
2000, while that appeal was pending, the RO entered a second 
decision increasing the rating for service-connected 
residuals of injury to the left knee from zero to 10 percent 
and denying higher evaluations for corns and calluses of the 
feet and for residuals of injury to the index and middle 
fingers of the right hand.  The veteran submitted a notice of 
disagreement with respect to the latter decision in July 
2000, and the RO furnished him a statement of the case in 
October 2000.  Thereafter, in November 2000, the RO certified 
the appeal of the PTSD claim to the Board.

Following a Board hearing held at the RO in December 2000, 
the Board remanded the PTSD claim to the RO in March 2001 for 
additional development.  In April 2001, while that issue was 
in remand status, the veteran submitted a substantive appeal 
with respect to the RO's June 2000 decision, thereby 
perfecting his appeal of that decision.  In January 2002, the 
RO entered a decision increasing the rating for the veteran's 
PTSD from 10 to 30 percent from December 12, 2001.  The 
veteran thereafter continued to express dissatisfaction with 
the rating assigned for PTSD and argued that the increased 
evaluation should have been made effective from an earlier 
date.  The case was returned to the Board in September 2003, 
and the veteran's representative submitted a brief in 
October.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  If 
information or evidence is required of the claimant, he is to 
be given one year to provide it.  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) ("The statute is clearly intended to provide claimants 
with one year to submit the requested evidence.").

In the present case, the record shows that the RO sent the 
veteran two VCAA notice letters in June 2001.  Although the 
letters were apparently sent in connection with the claims 
here on appeal, they were directed at informing the veteran 
of the information and evidence necessary to substantiate 
claims for service connection, rather than claims for 
increased rating.  In addition, the RO directed the appellant 
to send the information describing additional evidence or the 
evidence itself to the address at the top of the letters 
within 60 days of the date of the letters.  Accordingly, 
because the letters were directed to an issue not on appeal, 
and because the reference to a 60-day time limit may have 
been misleading to the veteran, the Board finds the letters 
insufficient to satisfy the notice requirements of the VCAA.  
Notably, the veteran's representative in an October 2003 
brief expressly waived further consideration of the VCAA in 
connection with Issue #2, above.  However, he did not 
expressly waive such consideration with respect to the 
remaining issues on appeal.  Consequently, and because the 
Board's regulatory authority to issue VCAA letters has been 
invalidated, see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a remand is required 
for corrective action as to Issues ##1 and 3-5.

A remand is also required so that the veteran's left knee and 
right hand can be re-examined.  The United States Court of 
Appeals for Veterans Claims (Court) has stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  The Court has 
indicated that these determinations should be made by an 
examiner and, if feasible, should be portrayed by the 
examiner in terms of additional loss in range of motion 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).

In the present case, the record shows that the service-
connected disabilities of the veteran's left knee and right 
hand have not been evaluated in the manner contemplated by 
DeLuca.  Although the record contains information relating to 
the clinically observed range of motion in the affected 
joints, it does not contain a discussion relating to the 
level of additional impairment occasioned by factors such as 
weakness, excess fatigability, and incoordination, or pain 
during flare-ups or with repeated use (the veteran has 
specifically complained of pain on use of the affected 
joints), expressed in terms of additional loss in range of 
motion.  Consequently, a remand is required for new 
examinations of the veteran's left knee and right hand.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).  The Board also finds 
that it would be helpful to have the veteran scheduled for 
new a psychiatric examination and an examination of his feet 
in order to obtain additional information pertinent to the 
governing rating criteria.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should issue the veteran and 
his representative a VCAA notice letter in 
connection with the claims on appeal.  
They should be notified of any information 
and medical or lay evidence that is 
necessary to substantiate the claims, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.  They should be informed that they 
have one year to submit any required 
information and evidence.

2.  As part of the development required by 
the VCAA, the RO should obtain updated, 
post-July 2003 records of the veteran's 
treatment from the Dorn VA Medical Center.  
The RO should also make efforts to obtain 
relevant records of treatment from the Vet 
Center in "Laurens", as outlined in the 
Board's March 2001 remand.  The evidence 
obtained should be associated with the 
claims file.

3.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for an orthopedic 
examination for purposes of assessing the 
severity of his service-connected left 
knee and right hand disabilities.  The 
examiner should review the claims file and 
all indicated testing should be conducted.

a.  With respect to the left knee, the 
examiner should provide a detailed 
statement as to the extent to which the 
veteran's service-connected left knee 
symptomatology affects function and 
employability.  The examiner should 
specifically indicate whether arthritis of 
the knee is demonstrated by radiograph.  
The examiner should also indicate whether 
there is any evidence of recurrent 
subluxation or lateral instability of the 
knee and, if so, whether it is best 
described as "slight", "moderate", or 
"severe".  Finally, the examiner should 
conduct range of motion studies on the 
knee.  The examiner should first record 
the range of motion observed on clinical 
evaluation, in terms of degrees of flexion 
and extension.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of flexion 
and/or extension at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional impairments 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray these 
factors in terms of degrees of additional 
loss in range of motion (beyond that which 
is demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall left 
knee disability picture, in terms of 
limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best equated 
with flexion which is limited to 15, 30, 
45, 60, or more than 60 degrees, and/or 
extension which is limited to 45, 30, 20, 
15, 10, 5, or less than 5 degrees.  A 
complete rationale for all opinions should 
be provided.

b.  With respect to the right hand, the 
examiner should also provide a detailed 
statement as to the extent to which 
service-connected symptomatology of the 
veteran's right index and middle (i.e. 
long) fingers affects function and 
employability.  The examiner should 
specifically indicate whether arthritis of 
either of those two fingers is 
demonstrated by radiograph.  The examiner 
should also conduct range of motion 
studies on those two digits.  The examiner 
should specifically indicate whether, with 
the finger flexed to the extent possible, 
the veteran is able to flex the tip of his 
index and/or middle (long) fingers to the 
transverse fold (i.e., proximal transverse 
crease) of his palm.  If the veteran 
cannot do so, the examiner should measure 
and report the size of the gap between the 
fingertip and palm.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate where in the arc of motion 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should 
portray these factors in terms of degrees 
of additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner should 
indicate, with respect to each of the two 
digits, whether the overall disability 
picture, in terms of limited motion, and 
including any weakness, excess 
fatigability, incoordination, and/or pain 
due to repeated use or flare-ups, is best 
described by an ability to flex the tip of 
the digit to (1) within less than one 
inch, (2) within one to two inches, or (3) 
within more than two inches of the 
transverse fold (proximal transverse 
crease) of his palm.  A complete rationale 
for all opinions should be provided.

4.  The RO should also arrange to have the 
veteran scheduled for an examination of 
his feet for purposes of assessing the 
severity of his service-connected corns 
and calluses.  The examiner should review 
the claims file.  The examiner should 
indicate whether the veteran currently has 
any corns or calluses of the feet and, if 
so, the examiner should describe the size 
of the affected area and provide a 
detailed statement as to the extent to 
which the corns and calluses affect the 
veteran's function and employability.  
(The examiner is reminded that the veteran 
is currently service connected only for 
corns and calluses of the feet, and not 
for pes planus, hallux valgus, or any 
other disability or disorder of the foot.)  
The examiner should specifically indicate 
whether any of the veteran's corns and/or 
calluses are tender and painful or if they 
are otherwise causative of any limitation 
of function.  A complete rationale for all 
opinions should be provided.

5.  The RO should in addition arrange to 
have the veteran scheduled for a 
psychiatric examination for purposes of 
assessing the severity of his PTSD.  The 
examiner should review the claims file and 
all indicated testing should be conducted.  
The examiner should indicate whether the 
veteran's psychiatric problems are severe 
enough to either interfere with his social 
and occupational functioning or to require 
continuous medication; whether his 
symptoms are controlled by continuous 
medication; whether his symptoms decrease 
work efficiency continuously, 
occasionally, or only during periods of 
significant stress; whether he has panic 
attacks and, if so, whether they occur 
less than once a week, once a week, more 
than once a week, or continuously; whether 
there is memory loss and, if so, whether 
it is of the short- or long-term memory 
and whether it is mild (relating to names, 
directions, or recent events) or more 
severe (relating to one's own name, one's 
own occupation, or the names of close 
relatives); and whether the condition is 
manifested by depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, 
flattened affect, difficulty in 
understanding complex commands, impaired 
judgment and/or abstract thinking, 
disturbances of motivation or mood, 
suicidal ideation, obsessional rituals 
that interfere with routine activities, 
impaired impulse control, spatial or 
temporal disorientation, neglect of 
personal appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an inability to 
perform the activities of daily living, 
difficulty in adapting to stressful 
circumstances, difficulty in establishing 
and maintaining effective work and/or 
social relationships, or circumstantial, 
circumlocutory, stereotyped, illogical, 
obscure, or irrelevant speech.  The 
examiner should provide a global 
assessment of functioning score in 
accordance with DSM IV and the meaning of 
the score should be explained.  A complete 
rationale for all opinions should be 
provided.

6.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

7.  The RO should then take adjudicatory 
action on the claims here at issue. With 
respect to the disabilities of the left 
knee and right hand, the RO should 
consider and apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and the 
Court's decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should also 
give consideration to the assignment of 
separate evaluations for laxity and 
limitation of motion of the left knee in 
accordance with VAOPGCPREC 23-97 (July 1, 
1997), if appropriate.  In addition, with 
respect to the veteran's right hand and 
his service-connected corns and calluses, 
the RO should consider and apply the most 
favorable version of the applicable rating 
criteria in effect during the pendency of 
his appeal.  If any benefit sought remains 
denied, the RO should furnish an SSOC to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


